STATE OF LOUISIANA


                               COURT OF APPEAL


                                  FIRST CIRCUIT


                                NO. 2019 CA 0527R



                          FORREST KEITH COCHRAN


                                       VERSUS


                       KATHRINE SAWYER FOREMAN




                                           Judgment Rendered:      MAR 0 4 2022




                                   On appeal from the
                               20th Judicial District Court
                       Parish of West Feliciana, State of Louisiana
                                       No. 23235


              The Honorable William G. Carmichael, Judge Presiding




Cy J. D' Aquila, Jr.                             Counsel for Plaintiff/Appellant
Heather Crabtree                                 Forrest Keith Cochran
New Roads, Louisiana



Charles E. Griffin, II                           Counsel for Defendant/ Appellee
St. Francisville, Louisiana                      Katherine Sawyer Foreman




               BEFORE: WHIPPLE, C. J., GUIDRY, McDONALD,
                           HOLDRIDGE, AND WOLFE, JJ.
    9                                C, L4 zl,
WOLFE, J.


         This appeal of a judgment denying and dismissing a father' s petition to annul

rulings rendered in a custody proceeding is before us on remand from the Louisiana

Supreme Court. We affirm.


                       FACTS AND PROCEDURAL HISTORY


         Forrest Keith Cochran and Kathrine Sawyer Foreman are the unmarried

parents of L.C., born September 9, 2016, in Louisiana. In June 2017, Mr. Cochran,


a Mississippi resident, sought emergency custody of L.C. in Mississippi. Days later,

Ms. Foreman, a Louisiana resident, instituted a custody proceeding in Louisiana.

The Louisiana court determined that Louisiana has exclusive and continuing

jurisdiction over the dispute and awarded custody of L.C. to Ms. Foreman.                   The


Mississippi court thereafter determined that Mississippi has jurisdiction over the


dispute and awarded custody of L.C. to Mr. Cochran.

         Following rendition of the conflicting Mississippi custody judgment, Mr.

Cochran instituted this suit to annul the rulings in the Louisiana custody proceeding.

He alleged the Louisiana court' s determination that it had jurisdiction was the result


of fraud and ill practices by Ms. Foreman and further alleged that he did not receive

adequate notice of the Louisiana proceedings.              After a trial where both parties


testified and presented evidence, the trial court' denied the requested relief and


dismissed Mr. Cochran' s petition for nullity.         In written reasons for judgment, the


trial court explained that Mr. Cochran made no showing of fraud or ill practices by

Ms. Foreman or that he was deprived of a legal right. The trial court further found


no merit to Mr. Cochran' s arguments about lack of notice. Mr. Cochran appealed.


         In a prior opinion, this court reversed the trial court' s judgment on the basis


that Mr.     Cochran was not provided requisite notice in the Louisiana custody

1
         Both the Louisiana custody proceeding and the suit seeking to nullify the rulings in the
custody proceedings were filed in the 20th Judicial District Court and presided over by the same
judge.

                                                2
proceeding and therefore the rulings in that proceeding were absolutely null.                   The


Louisiana Supreme Court granted a writ of certiorari and reversed this court' s

decision,    finding that Mr. Cochran received adequate notice of the Louisiana

proceedings.       The supreme court then remanded the case to this court for


consideration of any remaining issues in the appeal.               See Cochran v. Foreman,


2019- 0527 (   La. App.      1st Cir. 10/ 8/ 20), 314 So. 3d 854, writ granted, judgment


reversed sub nom.,      Cochran v. Forman, 2020- 01400 ( La. 3/ 9/ 21), 312 So. 3d 263


    per curiam).



                                             DISCUSSION


         Alternative to his argument regarding notice that has now been resolved by

the Louisiana Supreme Court,2 Mr. Cochran contends the Louisiana custody rulings

are absolutely null because the Louisiana court lacked subject matter jurisdiction.

         A final judgment shall be annulled if it was rendered by a court that does not

have subject matter jurisdiction. See La. Code Civ. P. art. 2002A(3).                The Uniform


Child Custody Jurisdiction and Enforcement Act ( UCCJEA), adopted by both

Louisiana and Mississippi, governs jurisdiction in interstate child custody disputes.

See La. R.S. 13: 1813; Amin v. Bakhaty, 2001- 1967 ( La. 10/ 16/ 01),               798 So. 2d 75,


80- 81 (   applying the UCCJA, which preceded, but is substantially similar to the


2
       In this nullity suit, Mr. Cochran challenges all of the rulings in the Louisiana proceeding,
which specifically include an August 10, 2017 judgment declaring that Louisiana has jurisdiction
under the UCCJEA and awarding sole custody of L.C. to Ms. Foreman; a September 7, 2017
judgment that again declared Louisiana has jurisdiction under the UCCJEA, found Mr. Cochran
to be in contempt of court, and specifically requested that the Mississippi court decline to exercise
jurisdiction under the UCCJEA; and a February 15, 2018 order that again confirmed Louisiana to
have exclusive jurisdiction under the UCCJEA, vacated a September 2017 order that allowed the
parties time to present affidavits to establish jurisdiction in Mississippi, and designated the
September 7, 2017 judgment as final. The Louisiana Supreme Court' s decision specifically
addressed whether Mr. Cochran received adequate notice of the hearings that led to the August 10,
2017 and September 7, 2017 judgments. See Cochran, 312 So. 3d at 265- 66. Since the Louisiana
Supreme Court did not specifically address notice as to the February 15, 2018 order that Mr.
Cochran also challenges, the issue of whether Mr. Cochran received adequate notice before that
order was rendered arguably remains outstanding for consideration on remand. However, we find
the February 15, 2018 order does not constitute a final judgment, as it does not decide the merits
of the case in whole or in part and further lacks proper decretal language to be considered a valid
final judgment.    See La. Code Civ. P. arts. 1918 and 2083.     Consequently, the order, standing
alone, is not subject to a nullity action.   See La. Code Civ. P. arts. 2001 and 2002. Thus, we do
not address whether Mr. Cochran received proper notice prior to its rendition.

                                                   C
UCCJEA); see also Miss. Code Ann. §              93- 27- 101, et seq. A Louisiana court may

have general subject matter jurisdiction over child custody matters, but be required

to decline that jurisdiction based on jurisdictional limitations imposed by the

UCCJEA. Amin, 798 So.2d at 80; Nezat v. Guzman, 2010- 1833 ( La. App. 1 st Cir.

5/ 6/ 11), 2011 WL 2616830, * 3 ( unpublished).


      With regard to jurisdiction to make an initial custody determination, La. R.S.

13: 1813 of the UCCJEA pertinently provides:

      A. Except as otherwise provided in [ La.] R.S. 13: 1816 [( relative to
         emergency jurisdiction)], a court of this state has jurisdiction to
         make an initial child custody determination only if:

          1)   This state is the home state of the child on the date of the
               commencement of the proceeding, or was the home state of the
               child within six months before the commencement of the
               proceeding and the child is absent from this state but a parent
               or person acting as a parent continues to live in this state... .

          2)   A court of another state does not have jurisdiction or a court of
               the home state of the child has declined to exercise jurisdiction
               on the ground that this state is the more appropriate forum
               under [ La.] R.S. 13: 1819 or 1820; and


                a)   The child and the child' s parents, or the child and at least
                     one parent or a person acting as a parent, have a significant
                     connection       with     this   state   other   than   mere   physical
                     presence.



               b)    Substantial evidence is available in this state concerning
                     the   child' s    care,     protection,
                                                                 training,   and    personal

                     relationships.




      B. Subsection A of this Section is the exclusive jurisdictional basis for
         making a child custody determination by a court of this state.

      C. Physical presence of, or personal jurisdiction over, a party or a child
         is not necessary or sufficient to make a child custody determination.

      Mr. Cochran argues the Louisiana court lacked jurisdiction to make an initial


custody determination because, prior to institution of the Louisiana custody

proceeding, the Mississippi court determined that it had jurisdiction and granted him



                                                  4
temporary custody. Mr. Cochran' s argument is legally flawed as it fails to recognize

the type ofjurisdiction exercised by each state.

       In addition to providing the jurisdictional requirements for a state to make an

initial custody determination in an interstate custody dispute,                    the   UCCJEA


authorizes       a   state    to   exercise    temporary emergency jurisdiction in         certain



circumstances.        Louisiana Revised Statutes 13: 1816 of the UCCJEA3 provides:


       A. A court of this state has temporary emergency jurisdiction if the
            child is present in this state and the child has been abandoned or it
            is necessary in an emergency to protect the child because the child,
            or a sibling or parent of the child, is subjected to or threatened with
            mistreatment or abuse.



       B.   If there is no previous child custody determination that is entitled to
            be enforced under this Act and a child custody proceeding has not
            been commenced in a court of a state having jurisdiction under R.S.
             13: 1813        through   1815,   a child custody determination made
            under this Section remains in effect until an order is obtained
            from a court of a state having jurisdiction under [ La.] R.S.
            13: 1813 through 1815. If a child custody proceeding has not been
            or is not commenced in a court of a state having jurisdiction under
            R.S. 13: 1813 through 1815, a child custody determination made
            under this Section becomes a final determination, if it so provides
            and this state becomes the home state of the child. [( Emphasis
            added.)]




       Mr. Cochran instituted the Mississippi proceeding by filing a complaint for

emergency custody in which he alleged that he and Ms. Foreman were Mississippi

residents. Mr. Cochran also filed a " Child Residence Affidavit," in which he attested


that L.C.' s "   present address"       was in Louisiana, but that nine -month- old L.C. had


resided at his address in Mississippi "[          d] uring the past five years," also noting that

Ms. Foreman had taken L.C. to Texas for a brief time and to Louisiana.                        The


Mississippi court granted Mr. Cochran emergency custody of L.C. on an ex parte

basis, stating that it had jurisdiction as "            the Guardian of all children within [ its]


jurisdiction[.]"       On July 28,       2017, after Ms. Foreman instituted the Louisiana


proceeding and the Louisiana court entered an ex parte order granting her custody,



3
       Mississippi has codified the same provision as Miss. Code Ann. § 93- 27- 204.

                                                    9
the Mississippi court issued a " final order"           awarding Mr. Cochran sole custody of

L.C. and maintaining its previous orders.

        Although the Mississippi proceeding was filed first and an emergency custody

order was rendered, Mississippi did not make an initial custody determination under

the UCCJEA before the Louisiana proceeding was filed.                      Rather, Mississippi


initially exercised jurisdiction based solely on the allegations of Mr. Cochran' s

petition. As this is an interstate custody dispute governed by the UCCJEA, the initial

Mississippi rulings must be considered as                   falling within the parameters of

Mississippi' s emergency jurisdiction. At that time, there were no prior custody

determinations to be enforced and no custody proceeding had been filed in a state

having jurisdiction under the UCCJEA to make an initial custody determination.

Thus, the Mississippi custody orders remained in effect only until an initial custody

determination was made by a court of a state having jurisdiction.                  See La. R. S.


13: 1816B.


        The trial court' s written reasons for denying Mr. Cochran' s petition for nullity

thoroughly detailed the evidence supporting its finding that Louisiana is L.C.' s home

state' and that it had jurisdiction in the Louisiana custody proceeding to make an

initial custody determination under the UCCJEA.                  The trial court' s home state


determination is a factual finding subject to the manifest error standard of review.

See Sisk v. Sisk, 39, 768 ( La. App. 2nd Cir. 5/ 11/ 05),         902 So. 2d 1237, 1241, writ


denied, 2005- 1658 ( La. 6/ 30/ 05), 905 So.2d 921; Gusman v. Gusman, 598 So. 2d


1256, 1258 ( La. App. 4th Cir. 1992). The manifest error standard demands great

deference      to   a   trier   of fact' s   factual    finding that is based on credibility



4
        The UCCJEA defines the term " home state" as the state in which a child lived with a parent
or a person acting as a parent for at least six consecutive months immediately before the
commencement of a child custody proceeding. In the case of a child less than six months of age,
the term means the state in which the child lived from birth with any of the persons mentioned. A
period of temporary absence of any of the mentioned persons is part of the period. La. R.S.
13: 1802( 7)( a).



                                                   C:
determinations. Rosell v. ESCO, 549 So. 2d 840, 844 ( La. 1989). The trial court' s


written reasons explain that it specifically credited Ms. Foreman' s testimony over

that of Mr. Cochran.     Thus, after thoroughly reviewing the testimony and evidence

of record, and further considering the deference owed by a reviewing court to the

trial court' s credibility determinations herein, we find no error in the trial court' s

determination that Louisiana is the home state of L.C. As the home state, we agree


that the Louisiana court had jurisdiction under the UCCJEA to make the initial


custody determination.' Mr. Cochran' s arguments to the contrary are without merit.

        Mr.   Cochran' s nullity petition also asserted the rulings in the Louisiana

custody proceeding should be annulled because they were obtained by fraud and ill

practices.    In his post -trial brief to the trial court, Mr. Cochran framed the issue as


    w]hether [ Ms. Foreman] used fraud and ill practices to induce the Louisiana court


to render a custody determination in her favor."              Mr. Cochran argued that Ms.


Foreman' s false testimony and evidence misled the Louisiana court into finding it

had jurisdiction.


        A final judgment may be annulled if it was obtained by fraud or ill practices.

See La. Code Civ. P. art. 2004. This includes all situations wherein a judgment is


rendered through some improper practice or procedure; however, an action for


nullity based on fraud or ill practices is not intended as a substitute for an appeal or

as a second chance to prove a claim that was previously denied for failure of proof.

See Belle Passe Terminal, Inc. v. John, Inc., 2001- 0149 ( La. 10/ 16/ 01), 800 So. 2d


7629 766; Melancon v. Commonwealth Land Title Ins. Co., 2020- 0196 ( La. App.



5
       Mr. Cochran additionally contends the Louisiana custody judgments should be annulled
because the Louisiana court failed to comply with the UCCJEA' s procedures regarding
communication with the Mississippi court. However, this alleged procedural defect is not a vice
of form or substance for which a final judgment may be annulled. See La. Code Civ. P. arts. 2001,
2002, and 2004.      Notably, the UCCJEA provides only that the involved courts " may"
communicate, indicating the communication is permissive rather than mandatory. See La. R.S.
1: 3; Burst v. Schmolke, 2010- 1036 ( La. App. 4th Cir. 4/ 6/ 11), 62 So. 3d 829, 832 ( recognizing
that communication pursuant to the UCCJEA is discretionary). Furthermore, any complaint in this
regard should have been raised in the Louisiana custody proceeding through a new trial or appeal.
                                                 7
1st Cir. 12/ 30/ 20), 318 So. 3d 171, 176. To establish a judgment is the product of


fraud or ill practices, the party urging the nullity action must establish both that the

circumstances under which the judgment was rendered deprived him of his legal


rights, meaning that another party' s conduct prevented him from appearing and

asserting a defense or deprived him of a fair and impartial trial, and that enforcement

of the judgment would be unconscionable or inequitable. See Wright v. Louisiana

Power &     Light, 2006- 1181 ( La. 3/ 9/ 07), 951 So.2d 1058, 1067- 68; Belle Pass


Terminal, Inc., 800 So. 2d at 766.


       The trial court found that Mr. Cochran failed to show that Ms. Foreman' s


actions prevented him from appearing in the Louisiana custody proceeding and

asserting a defense. The trial court determined that Mr. Cochran had notice of the

Louisiana custody proceeding and could have raised any defense available, but chose

not to participate.    The Louisiana Supreme Court has determined that the trial court


was correct in finding that Mr. Cochran received notice of the Louisiana custody

proceeding. See Cochran, 312 So. 3d at 266.             Consequently, we find the trial court

was also correct in concluding the record does not establish that the circumstances

under which the Louisiana custody judgments were rendered deprived Mr. Cochran

of his legal rights.    Specifically, there is no evidence Mr. Cochran was prevented

from appearing and asserting his claims that Ms. Forman gave false testimony as to

L.C.' s home state.    A defendant cannot seek to annul a judgment simply because he

failed to present a valid defense that could have been pled before rendition of the


judgment.    First Bank and Trust v. Sharp, 2017- 0284 ( La. App. 1 st Cir. 2/ 20/ 18),

243 So. 3d 16, 20.


       The trial court correctly rejected Mr. Cochran' s request to nullify the custody

rulings on grounds of fraud and ill practices.6


6
       We note that in its extensive written reasons for judgment, the trial court rejected Mr.
Cochran' s claim of fraud and ill practices on the merits, finding Ms. Foreman to have been credible
in her testimony and that Louisiana was properly determined to be the home state of the child.
                                                 E3
                                  CONCLUSION


      For the foregoing reasons, the January 22, 2019 judgment of the trial court

that denied and dismissed Mr. Cochran' s petition for nullity is affirmed.   Costs of


this appeal are assessed to the appellant, Forrest Keith Cochran.


      AFFIRMED.
FORREST KEITH COCHRAN                               STATE OF LOUISIANA


                                                    COURT OF APPEAL
VERSUS
                                                    FIRST CIRCUIT
KATHERINE SAWYER FOREMAN
                                                    NO. 2019 CA 0527R




HOLDRIDGE, J.,       concurs.




      I respectfully agree in part and concur in part with the majority opinion. The

appellant, Mr. Cochran, has filed a nullity suit challenging the rulings made by the

Louisiana court in judgments dated August 10, 2017, September 7, 2017,           and




February 15, 2018. I agree with the majority opinion that the August 10, 2017

judgment is a final judgment. I further agree that the trial court had subject matter


jurisdiction to render the August 10, 2017 judgment and that service on Mr. Cochran


was proper pursuant to the Uniform Child Custody Jurisdiction and Enforcement

Act. See Cochran v. Foreman, 2019- 0527 ( La. App. 1st Cir. 10/ 8/ 20),   314 So. 3d


854, writ granted, judgment reversed sub nom, Cochran v. Forman, 2020- 01400


 La. 3/ 9/ 21), 312 So. 3d 263 (per curiam).


      I concur in part with the majority opinion in denying the nullity action on the

September 7,   2017 and February 15,      2018 judgments. The September 7, 2017


judgment was an interlocutory judgment, which the trial court rendered dependent

upon its later determination as to whether Louisiana or Mississippi was the home


state of the minor child and whether it had jurisdiction to render the September 7,


2017 judgment.   In the February 15, 2018 judgment, the trial court attempted to rule

on the jurisdiction issue and to declare the September 7, 2017 judgment to be a final

judgment.   However, as noted by the majority, the February 15, 2018 judgment is

not a final, appealable judgment because it does not contain the proper decretal


language to identify the party in whose favor the judgment is rendered, the party

against whom the judgment is rendered, nor can the substance of the judgment be
determined without reference to other documents (the September 11, 2017 order and

the September 7, 2017 judgment).        See La. C.C. P. art. 1918; Bond v. Louisiana

Purchase Equestrian Estates, LLC, 2019- 0957 ( La. App. 1 Cir. 2/ 21/ 20), 299


So.3d 120, 124; Advanced Leveling &           Concrete Solutions v. Lathan Co., Inc.,


2017- 1250 ( La. App. 1 Cir. 12/ 20/ 18),   268 So. 3d 1044, 1046.


       Since both the September 7,          2017 judgment and the February 15,          2018


judgment are not proper final judgments, a nullity action is not the proper procedural

tool which may be used to challenge them.        See La. C. C. P. art. 2001 "   The nullity of

a final judgment may be demanded for vices of either form or substance [.]"

 Emphasis added.)    Therefore, if this matter is not now moot, the trial court may

prepare, sign, and file a proper final judgment in accordance with La. C. C. P. arts.

1918 and 1951.    After the final judgment is filed, the mailing of the notice of the

amended judgment would begin the running of the time periods for either party to

file post -trial motions or an appeal. See La. C. C.P. arts. 1971, 1811, 2087, and 2123.